Citation Nr: 1138773	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-19 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for lumbar spine disability with musculoskeletal back pain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision the RO increased the disability rating for the lumbar spine disability from zero to 30 percent effective October 14, 2005.  

In the Veteran's May 2006 notice of disagreement from the February 2006 rating decision, he disagreed as to both the rating percentage and the effective date for a higher rating.  However, after the RO issued an April 2008 statement of the case on both issues, in a statement dated June 2008 and accepted as the Veteran's substantive appeal, he perfected an appeal only as to the disability rating.  Thus an effective date claim is not before the Board on appeal.

During the appeal, in an April 2008 rating decision the RO granted a 100 percent temporary total disability rating (under 38 C.F.R. § 4.30) effective October 12, 2005, followed by a 60 percent disability rating effective from January 1, 2006. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased rating claims when the issue of unemployability is raised by the record.  As discussed below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

VA last examined the Veteran for his service-connected lumbar spine disability in October 2006.  At that time the Veteran complained of lumbar spine pain with radiation down the right leg.  Private medical record evidence associated with treatment since then shows that the Veteran now has bilateral radiculopathy associated with the lumbar spine disability as well as mechanical instability.  In a letter dated in March 2010, the Veteran reported he was receiving ongoing treatment for his back issues, that he had already had two back surgeries, and that his physician was recommending another surgery to fuse his spine.

All of this evidence in total reflects that the Veteran's low back disability has worsened since the October 2006 VA examination.  Therefore, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Under these circum-stances, the Board has no discretion and must remand this claim.  

An examination is also necessary to clarify whether and to what extent there are associated objective neurologic abnormalities that should be separately evaluated under appropriate diagnostic codes, to include neuropathy of the bilateral lower extremities, which is shown to be diagnosed in recent treatment records on file.   

As noted above, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an increased rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, if during the course of a rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a rating is sought, then the issue of entitlement to TDIU is part of the initial rating claim and should be considered in connection with that rating claim.  Id.

Here the evidence reasonably raises the issue of entitlement to a TDIU as an element of the rating claim.  At the October 2006 VA examination, he essentially asserted that due to the severity of his low back disability, he is unable to do activities necessary to work, and thereby was unemployable.  In a statement dated in June 2008 and accepted as VA Form 9, Substantive Appeal, he asserted that his low back disability resulted in total and permanent disability.  Because entitlement to a TDIU is part of the Veteran's rating claim, the proper remedy here is to remand the TDIU issue for all required development and adjudication.  In because the Veteran's sole service-connected disability is rated as 60 percent disabling it satisfies the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2010).

Finally, the record shows that the Veteran receives regular treatment for his lumbar spine disability and associated neurological conditions.  On remand the RO must associate any pertinent outstanding records with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010) that includes an explanation as to the information or evidence needed to establish a TDIU claim.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected lumbar spine disability including any peripheral or other neurological symptomatology, feasibly associated with the lumbar spine disability.  Request all such records and associate these with the claims folders.

3.  Notify the Veteran that he may submit statements from him and others describing fully the various symptoms and impairment resulting from his lumbar spine disability, and the impact of these on his ability or inability to work.

4.  After completion of the above development, schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to or part of the Veteran's lumbar spine disability, to include any peripheral neuropathy involving the lower extremities.  The claims folder should be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should identify all thoracolumbar spine orthopedic and neurologic pathology found to be present.  The orthopedic aspect of the examination should include all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion.

In addition, to the extent possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.  

The examiner must discuss the nature and severity of any lower extremity radiculopathy or neuropathy found to be present and must also state whether the Veteran has any objective neurologic abnormalities such as bowel or bladder problems, or erectile dysfunction or other neurogenic conditions associated with his lumbar spine disability.  

After all necessary tests are conducted, the examiner must opine as to (1) the impact of the Veteran's overall lumbar spine (orthopedic and neurologic) disability on his ability to work, and (2) whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected low back disability, including any associated neurological disabilities caused by the service-connected low back disability, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

5.  Then readjudicate the appeal, to include adjudicate whether a TDIU is warranted.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

